ON PETITION EOE REHEAEING.
BobiNsoN, Judge:
Defendant seeks a rehearing on the authority of Standard Oil Co. v. Helmick, 148 Ind. 457. It is true that the opinion in that case promulgates a doctrine, relative to the promise of the master to repair defective machinery, which is contrary to the well established rule affirmed by us in the foregoing opinion. But the Indiana court has expressly condemned Standard Oil Co. v. Helmick in the particular to which we refer. See McFarlan Carriage Co. v. Potter, 158 Ind. 117. This later ease' says that the former case cannot be accepted as authority on the point. And the later case directly sustains the very principle we apply in the case at hand. Affirmed.